POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the person whose signature appears below, does hereby make, constitute and appoint the following individuals as his/her true and lawful attorneys-in-fact and agents with all power and authority on his/her behalf to sign his/her name, in any and all capabilities, on Forms N-4 and S-3 registration statements of Pruco Life Insurance Company and Pruco Life Insurance Company of New Jersey, pertaining to new variable annuity products which are to be filed with the Securities and Exchange Commission on or about November 8, 2010:Joseph D. Emanuel, C. Christopher Sprague, Lynn K. Stone, and Raymond A. O’Hara III. This grant of authority extends to any and all amendments to such registration statements and also grants such attorneys-in-fact full power to appoint a substitute or substitutes to act hereunder with the same power and authority as said agent and attorney-in-fact would have if personally acting. The undersigned does hereby ratify and confirm all that said attorneys-in-fact and agents may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has subscribed hereunder this 28th day of October, 2010. /s/James J. Avery, Jr. James J. Avery, Jr. Director Pruco Life Insurance Company Pruco Life Insurance Company of New Jersey POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the person whose signature appears below, does hereby make, constitute and appoint the following individuals as his/her true and lawful attorneys-in-fact and agents with all power and authority on his/her behalf to sign his/her name, in any and all capabilities, on Forms N-4 and S-3 registration statements of Pruco Life Insurance Company and Pruco Life Insurance Company of New Jersey, pertaining to new variable annuity products which are to be filed with the Securities and Exchange Commission on or about November 8, 2010:Joseph D. Emanuel, C. Christopher Sprague, Lynn K. Stone, and Raymond A. O’Hara III. This grant of authority extends to any and all amendments to such registration statements and also grants such attorneys-in-fact full power to appoint a substitute or substitutes to act hereunder with the same power and authority as said agent and attorney-in-fact would have if personally acting. The undersigned does hereby ratify and confirm all that said attorneys-in-fact and agents may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has subscribed hereunder this 29th day of October, 2010. /s/Bernard J. Jacob Bernard J. Jacob Director Pruco Life Insurance Company Pruco Life Insurance Company of New Jersey POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the person whose signature appears below, does hereby make, constitute and appoint the following individuals as his/her true and lawful attorneys-in-fact and agents with all power and authority on his/her behalf to sign his/her name, in any and all capabilities, on Forms N-4 and S-3 registration statements of Pruco Life Insurance Company and Pruco Life Insurance Company of New Jersey, pertaining to new variable annuity products which are to be filed with the Securities and Exchange Commission on or about November 8, 2010:Joseph D. Emanuel, C. Christopher Sprague, Lynn K. Stone, and Raymond A. O’Hara III. This grant of authority extends to any and all amendments to such registration statements and also grants such attorneys-in-fact full power to appoint a substitute or substitutes to act hereunder with the same power and authority as said agent and attorney-in-fact would have if personally acting. The undersigned does hereby ratify and confirm all that said attorneys-in-fact and agents may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has subscribed hereunder this 28th day of October, 2010. /s/Scott D. Kaplan Scott D. Kaplan Director Pruco Life Insurance Company Pruco Life Insurance Company of New Jersey POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the person whose signature appears below, does hereby make, constitute and appoint the following individuals as his/her true and lawful attorneys-in-fact and agents with all power and authority on his/her behalf to sign his/her name, in any and all capabilities, on Forms N-4 and S-3 registration statements of Pruco Life Insurance Company and Pruco Life Insurance Company of New Jersey, pertaining to new variable annuity products which are to be filed with the Securities and Exchange Commission on or about November 8, 2010:Joseph D. Emanuel, C. Christopher Sprague, Lynn K. Stone, and Raymond A. O’Hara III. This grant of authority extends to any and all amendments to such registration statements and also grants such attorneys-in-fact full power to appoint a substitute or substitutes to act hereunder with the same power and authority as said agent and attorney-in-fact would have if personally acting. The undersigned does hereby ratify and confirm all that said attorneys-in-fact and agents may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has subscribed hereunder this 29th day of October, 2010. /s/Tucker I. Marr Tucker I. Marr Chief Accounting Officer and Chief Financial Officer Pruco Life Insurance Company Pruco Life Insurance Company of New Jersey POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the person whose signature appears below, does hereby make, constitute and appoint the following individuals as his/her true and lawful attorneys-in-fact and agents with all power and authority on his/her behalf to sign his/her name, in any and all capabilities, on Forms N-4 and S-3 registration statements of Pruco Life Insurance Company and Pruco Life Insurance Company of New Jersey, pertaining to new variable annuity products which are to be filed with the Securities and Exchange Commission on or about November 8, 2010:Joseph D. Emanuel, C. Christopher Sprague, Lynn K. Stone, and Raymond A. O’Hara III. This grant of authority extends to any and all amendments to such registration statements and also grants such attorneys-in-fact full power to appoint a substitute or substitutes to act hereunder with the same power and authority as said agent and attorney-in-fact would have if personally acting. The undersigned does hereby ratify and confirm all that said attorneys-in-fact and agents may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has subscribed hereunder this 27th day of October, 2010. /s/Robert M. Falzon Robert M. Falzon Director Pruco Life Insurance Company Pruco Life Insurance Company of New Jersey POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the person whose signature appears below, does hereby make, constitute and appoint the following individuals as his/her true and lawful attorneys-in-fact and agents with all power and authority on his/her behalf to sign his/her name, in any and all capabilities, on Forms N-4 and S-3 registration statements of Pruco Life Insurance Company and Pruco Life Insurance Company of New Jersey, pertaining to new variable annuity products which are to be filed with the Securities and Exchange Commission on or about November 8, 2010:Joseph D. Emanuel, C. Christopher Sprague, Lynn K. Stone, and Raymond A. O’Hara III. This grant of authority extends to any and all amendments to such registration statements and also grants such attorneys-in-fact full power to appoint a substitute or substitutes to act hereunder with the same power and authority as said agent and attorney-in-fact would have if personally acting. The undersigned does hereby ratify and confirm all that said attorneys-in-fact and agents may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has subscribed hereunder this 27th day of October, 2010. /s/Stephen Pelletier Stephen Pelletier Director Pruco Life Insurance Company Pruco Life Insurance Company of New Jersey POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the person whose signature appears below, does hereby make, constitute and appoint the following individuals as his/her true and lawful attorneys-in-fact and agents with all power and authority on his/her behalf to sign his/her name, in any and all capabilities, on Forms N-4 and S-3 registration statements of Pruco Life Insurance Company and Pruco Life Insurance Company of New Jersey, pertaining to new variable annuity products which are to be filed with the Securities and Exchange Commission on or about November 8, 2010:Joseph D. Emanuel, C. Christopher Sprague, Lynn K. Stone, and Raymond A. O’Hara III. This grant of authority extends to any and all amendments to such registration statements and also grants such attorneys-in-fact full power to appoint a substitute or substitutes to act hereunder with the same power and authority as said agent and attorney-in-fact would have if personally acting. The undersigned does hereby ratify and confirm all that said attorneys-in-fact and agents may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has subscribed hereunder this 29th day of October, 2010. /s/Richard F. Vaccaro Richard F. Vaccaro Director Pruco Life Insurance Company Pruco Life Insurance Company of New Jersey POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the person whose signature appears below, does hereby make, constitute and appoint the following individuals as his/her true and lawful attorneys-in-fact and agents with all power and authority on his/her behalf to sign his/her name, in any and all capabilities, on Forms N-4 and S-3 registration statements of Pruco Life Insurance Company and Pruco Life Insurance Company of New Jersey, pertaining to new variable annuity products which are to be filed with the Securities and Exchange Commission on or about November 8, 2010:Joseph D. Emanuel, C. Christopher Sprague, Lynn K. Stone, and Raymond A. O’Hara III. This grant of authority extends to any and all amendments to such registration statements and also grants such attorneys-in-fact full power to appoint a substitute or substitutes to act hereunder with the same power and authority as said agent and attorney-in-fact would have if personally acting. The undersigned does hereby ratify and confirm all that said attorneys-in-fact and agents may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has subscribed hereunder this 27th day of October, 2010. /s/Thomas J. Diemer Thomas J. Diemer Director Pruco Life Insurance Company Pruco Life Insurance Company of New Jersey
